Citation Nr: 1501922	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-37 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD) to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a skin disorder of the feet.

3.  Entitlement to service connection for sleep apnea to include as secondary to a respiratory disorder or Agent Orange exposure.

4.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  

The issues were previously remanded by the Board in January 2014 for additional development.  The issues have since returned to the Board.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in June 2013.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds further development is necessary prior to the adjudication of the claims of entitlement to service connection for a respiratory disorder to include COPD secondary to Agent Orange exposure, skin disorder of the feet, sleep apnea as secondary to a respiratory disorder or Agent Orange exposure and an acquired psychiatric disorder to include PTSD and depression.  

The Veteran reported he is receiving Social Security disability benefits for a pulmonary condition.  See e.g., February 27, 2014 VA PTSD and depression examination.  The records from the Social Security Administration are therefore potentially relevant to the issues on appeal and must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board notes that in a November 2014 rating decision, the RO, in part, denied service connection for other specified trauma and stressor-related disorder with alcohol use disorder (claimed as PTSD and depression).  The Veteran filed a notice of disagreement with the issue in a statement dated November 24, 2014.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request copies of all disability determinations, as well as copies of all supporting evidence relied upon in such decisions, with regard to the Veteran.  Any attempts to obtain records that are ultimately unsuccessful, must be documented in the claims folder.

2.  Conduct any further development deemed necessary and issue a SOC to the Veteran and his representative, addressing the issues of entitlement to an acquired psychiatric disorder to include PTSD and depression.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

3.  Readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



